              Case 4:21-cv-00408-MCC Document 1 Filed 03/05/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT D. KLINE,                                  )
                                                   )
                  Plaintiff,                       )
                                                   )    CASE NO.: ______________
         v.                                        )
                                                   )
 HEALTH AND LIFE ASSOCIATES, LLC,                  )
 et al.,                                           )
                                                   )
                  Defendants.                      )

                                     NOTICE OF REMOVAL

        COMES NOW Defendant American General Life Insurance Company (“American

General”), by and through its undersigned counsel, Jackson Kelly PLLC, and hereby removes this

action from the Court of Common Pleas of Mifflin County, Pennsylvania to the United States

District Court for the Middle District of Pennsylvania based upon Federal Question jurisdiction

pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. In support of removal, American General avers as

follows:

        1.       On September 27, 2018, Plaintiff Robert D. Kline (“Plaintiff”) filed a Praecipe for

Writ of Summons, a copy of which is attached hereto and marked as Exhibit A.

        2.       On October 31, 2018, Plaintiff filed a Praecipe for Writ and Writ to Join Additional

Defendants Pursuant to PA. R.C.P. Rule 2252, a copy of which is attached hereto and marked as

Exhibit B.

        3.       On December 11, 2020, American General filed a Praecipe and Rule to File

Complaint, as well as Praecipe for Appearances for its undersigned counsel. A copy of these

filings is attached hereto and marked as Exhibit C.




4835-9043-2991
             Case 4:21-cv-00408-MCC Document 1 Filed 03/05/21 Page 2 of 5




        4.       That same day, the Prothonotary issued a Rule to File Complaint, a copy of which

is attached hereto and marked as Exhibit D.

        5.       On January 5, 2021, American General served the Rule to File Complaint upon

Plaintiff, a copy of which is attached hereto and marked as Exhibit E.

        6.       On February 3, 2021, American General served a Notice of Praecipe to Enter

Judgment of Non Pros upon Plaintiff, a copy of which is attached hereto and marked as Exhibit

F.

        7.       On February 9, 2021, Plaintiff filed a Complaint in the Mifflin County Court of

Common Pleas against the above-named defendants, including American General, a copy of which

is attached hereto and marked as Exhibit G.

        8.       In the Complaint, Plaintiff alleges causes of action against the named defendants

based upon the federal Telephone Consumer Protection Act (“TCPA”), which is found at 47

U.S.C. § 227, et seq., and one state law claim against the named defendants, Trespass to Chattels,

which is based upon the same nucleus of operative facts as the TCPA claims.

        9.       Plaintiff has yet to properly serve the Complaint upon American General, but a

copy of the Complaint was received by American General’s counsel on or about February 16,

2021. Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because this

Notice of Removal is being filed within thirty (30) days of receipt of a copy of the Complaint.1




1
  Although Plaintiff filed his writ of summons against American General on October 31, 2018, and served
it on American General on or about November 5, 2018, the Third Circuit “has determined that the 30-day
period under § 1446(b)(1) begins to run only when a complaint, and not merely a writ of summons, has
been filed.” Spanier v. Freeh, No. 4:14-cv-1316, 2014 WL 6687323, at *3 (M.D. Pa. Nov. 26, 2014) (citing
Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 223 (3d Cir. 2005)). That ruling “has been interpreted . . . to
mean that removal is not proper until a complaint has been [received by] the defendants.” In re Avandia
Mktg., Sale Practices & Prod. Liab. Litig., 941 F.Supp.2d 568, 571 (E.D. Pa. 2013).

                                                      2
4835-9043-2991
           Case 4:21-cv-00408-MCC Document 1 Filed 03/05/21 Page 3 of 5




        10.      American General is currently unaware if the Complaint has been served on the

other named defendants in this matter.

        11.      The state court wherein this action was originally filed is in Lewistown, Mifflin

County, Pennsylvania, which is within the jurisdictional district of the United States District Court

for the Middle District of Pennsylvania.

        12.      This Court has jurisdiction over this matter under 28 U.S.C. § 1331 because the

present action arises under the TCPA, 47 U.S.C. § 227, et seq.

        13.      This Court has supplemental jurisdiction over the state law claim under 28 U.S.C.

§ 1367(a) because the state law claim is so related to the federal claim, forms part of the same case,

and derives from the same nucleus of operative facts as the federal claim. See Arnold v. Kimberly

Quality Care Nursing Servs., 762 F.Supp. 1182, 1186 (M.D. Pa. 1991) (citing United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).

        14.      Removal is therefore proper under 28 U.S.C. § 1441(a) and (c)(A), which requires

the removing defendant to establish that:

                 (1) A civil action brought in a State court of which the District Courts of
                     the United States have original jurisdiction, and
                 (2) The claim arises under the Constitution, laws, or treaties of the United
                     States, and
                 (3) The United States District Court has supplemental jurisdiction over any
                     related claims.

        15.      As required by 28 U.S.C. § 1441(a), true and correct copies of all process, pleadings

and Orders served upon American General are being filed herewith.

        16.      Pursuant to 28 U.S.C. § 1441(d), American General is filing written notice of this

Notice of Removal with the Court of Common Pleas of Mifflin County, Pennsylvania,

simultaneously with the filing of this Notice of Removal, and will serve the same on Plaintiff and




                                                   3
4835-9043-2991
           Case 4:21-cv-00408-MCC Document 1 Filed 03/05/21 Page 4 of 5




the other named defendants. A copy of the Notice of Filing Notice of Removal, in the form in

which it will be filed and served, is attached hereto and marked as Exhibit H.

        17.      By this Notice of Removal, American General does not waive any objections it may

have to service, jurisdiction or venue, or any other defenses or objections it may have to this action.

American General intends no admission of fact, law, or liability by this Notice of Removal, and

expressly reserves all defenses, motions and/or pleas.

        WHEREFORE, Defendant American General Life Insurance Company respectfully

requests that this Court assume jurisdiction over this matter on removal from the Court of Common

Pleas of Mifflin County, Pennsylvania



Dated: March 5, 2021                                   Respectfully submitted,

                                                       /s/ Michael P. Leahey
                                                       Michael P. Leahey (PA Bar #92933)
                                                       Erin R. Vuljanic (PA Bar #320166)
                                                       Sylvia N. Winston (PA Bar #318285)
                                                       JACKSON KELLY PLLC
                                                       Union Trust Building
                                                       501 Grant Street, Suite 1010
                                                       Pittsburgh, PA 15219
                                                       (412) 434-8055
                                                       (412) 434-8810 (fax)
                                                       mpleahey@jacksonkelly.com
                                                       erin.vuljenic@jacksonkelly.com
                                                       sylvia.winston@jacksonkelly.com

                                                       Counsel for Plaintiff American General Life
                                                       Insurance Company




                                                  4
4835-9043-2991
           Case 4:21-cv-00408-MCC Document 1 Filed 03/05/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing “NOTICE

OF REMOVAL” has been served upon the following parties via U.S. Mail this 5th day of March

2021:



                  Kellee Hiob                     Axis Insurance Company c/o Corporation
         2700 Philadelphia Road, Ste. C                      Service Company
            Edgewood, MD 21040                      43 Technology Pkwy. S., Suite 300
                                                            Norcross, GA 30092

                  John Ripple                        Health and Life Associates, LLC c/o
         2700 Philadelphia Road, Ste. C                          John Ripple
            Edgewood, MD 21040                         2700 Philadelphia Road, Ste. C
                                                           Edgewood, MD 21040


                 Jillian Ripple                               Robert D. Kline
         2700 Philadelphia Road, Ste. C                     2256 Fairview Road
            Edgewood, MD 21040                              McClure, PA 17841




                                                   /s/ Michael P. Leahey
                                                   Michael P. Leahey, Esq.




4835-9043-2991
